Dismiss and Opinion Filed July 20, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00522-CV

                      JAMES L. DAHLEM, II, Appellant
                                  V.
           BRIAN METZGER AND VALLEY VIEW RENTAL, LLC, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-12-06598-M

                            MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                   Opinion by Justice Francis
       The Court has before it appellant’s July 15, 2015 agreed motion to dismiss the appeal.

Appellant states that parties have settled the issues and disputes between them, and appellant no

longer desires to pursue the appeal. See TEX. R. APP. P. 42.1(a)(1). We grant the motion and

dismiss the appeal.




150522F.P05                                       /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JAMES L. DAHLEM, II, Appellant                      On Appeal from the 298th Judicial District
                                                    Court, Dallas County, Texas
No. 05-15-00522-CV         V.                       Trial Court Cause No. DC-12-06598-M.
                                                    Opinion delivered by Justice Francis,
BRIAN METZGER AND VALLEY VIEW                       Justices Lang-Miers and Whitehill
RENTAL, LLC, Appellees                              participating.

        In accordance with this Court’s opinion of this date, we DISMISS the appeal. Subject to
any agreement between the parties, we ORDER that appellees Brian Metzger and Valley View
Rental, LLC recover their costs of this appeal from appellant James L. Dahlem, II.


Judgment entered July 20, 2015.




                                              –2–